the procedural defects because he was not appointed counsel in the first
                post-conviction proceedings. We conclude that this argument lacks merit.
                The appointment of counsel was discretionary in the first post-conviction
                proceedings, see NRS 34.750(1), and appellant has failed to demonstrate
                an abuse of discretion. Further, this court has recently held that Martinez
                does not apply to Nevada's statutory post-conviction procedures.        See
                Brown v. McDaniel,       Nev. , P.3d (Adv. Op. No. 60, August 7,
                2014). Thus, the failure to appoint post-conviction counsel and the
                decision in Martinez would not provide good cause for this late and
                successive petition.
                            Next, appellant argues that his appellate counsel's failure to
                raise certain claims on direct appeal constitutes good cause to excuse the
                procedural defects. This argument lacks merit, as a claim of ineffective
                assistance that is itself procedurally barred cannot constitute good cause
                to excuse a procedural defect.   Hathaway v. State, 119 Nev. 248, 252, 71
                P.3d 503, 506 (2003).
                            Finally, appellant argues that he was actually innocent and
                the failure to consider his underlying claims on the merits would result in
                a fundamental miscarriage of justice. A petitioner may be entitled to
                review of defaulted claims if failure to review the claims would result in a
                fundamental miscarriage of justice. Mazzan v. Warden, 112 Nev. 838, 842,
                921 P.2d 920, 922 (1996). In order to demonstrate a fundamental
                miscarriage of justice, a petitioner must make a colorable showing of
                actual innocence of the crime. Pellegrini v. State, 117 Nev. 860, 887, 34
                P.3d 519, 537 (2001). The district court held an evidentiary hearing on
                appellant's claim of actual innocence and six witnesses testified that they
                never saw any signs of abuse, the victims did not appear to be scared of

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                appellant, and the victims never told them about any abuse. The district
                court found that this evidence was essentially presented to the jury
                through other witnesses and did not demonstrate actual innocence. We
                conclude that the district court did not err in denying this claim because
                appellant failed to show that "it is more likely than not that no reasonable
                juror would have convicted him in light of. . . new evidence.'" Calderon v.
                Thompson, 523 U.S. 538, 559 (1998) (quoting Schlup v. Delo, 513 U.S. 298,
                327 (1995)); see also Pellegrini, 117 Nev. at 887, 34 P.3d at 537; Mazzan,
                112 Nev. at 842, 921 P.2d at 922. We therefore conclude that the district
                court did not err in denying appellant's petition. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                          Aou.,       n
                                                                  gEgAi              J.
                                                   Hardesty

                                                             ?gstrA)                 J.
                                                   Douglas


                                                                                     J.
                                                   Cherry



                cc: Hon. David B. Barker, District Judge
                     Federal Public Defender/Las Vegas
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
          OF
      NEVADA
                                                      3
(0) I Y47A.